Title: From James Madison to Jedidiah Morse, 25 [April] 1792
From: Madison, James
To: Morse, Jedidiah


SirPhilada. May [April] 25. 1792
Your letter of the 28th. Feby. on the subject of a 2d. edition of your Geography with the chapter concerning Virginia extracted from the 1st. came duly to hand. I have hitherto delayed answering it, in hopes that the adjournment of Congs. & my return to Virginia would afford me leisure & oppy. to execute the little task you allotted me. Finding now that the period within which your new work is to be put to the press, is nearly run out and that the Session of Congress already spun out to so unforeseen a length, will not be closed for some little time longer, I am compelled to give you this explanation & apology in place of a compliance with your request. I mentioned the subject to several of my colleagues, but found them as unprepared as myself for any remarks that would be worth transmitting you. The only part of your account of Virga. on which a bare perusal of the extract could have suggested annotations is that which relates to the manners of the Country; and on this a native should always be diffident, especially when the errors of the picture appear to him to be unjust to the original towards which he may be supposed not be impartial. With much respect I remain Sir Yr. Mo: Obedt. servt.
Js. Madison Jr.
